Execution Version



 



 

SECURITIES PURCHASE AGREEMENT

between

CARLSON CAPITAL, L.P.,

as the Investor

and

SWK HOLDINGS CORPORATION,

as the Company

Dated as of August 18, 2014

 





 

 

TABLE OF CONTENTS



  Page Article I ISSUANCE OF SHARES AND RIGHTS OFFERING 1 Section 1.1   Issuance
of the Shares at the Initial Closing 1 Section 1.2   Initial Closing 2 Section
1.3   Deliverables at the Initial Closing 2 Section 1.4   Rights Offering 3
Section 1.5   Dilution Make-Whole Issuance of the Shares at the Subsequent
Closing 3 Section 1.6   Subsequent Closing 4 Section 1.7   Deliverables at the
Subsequent Closing 4 Article II REPRESENTATIONS AND WARRANTIES OF THE COMPANY 4
Section 2.1   Organization 4 Section 2.2   Authorization 5 Section
2.3   Capitalization 5 Section 2.4   Valid Issuance of Shares 6 Section
2.5   Non-Contravention; Governmental Authorizations 6 Section 2.6   Litigation
6 Section 2.7   Compliance with Laws; Permits 6 Section 2.8   Periodic Filings;
Financial Statements; Undisclosed Liabilities 7 Section 2.9   Absence of Certain
Changes 8 Section 2.10   Brokers and Finders 8 Section 2.11   Contracts 9
Section 2.12   Employee Benefits 9 Section 2.13   Taxes 9 Section
2.14   Securities Act Compliance 9 Section 2.15   No Further Reliance 9 Article
III REPRESENTATIONS AND WARRANTIES OF THE INVESTOR 10 Section 3.1   Organization
and Authority 10 Section 3.2   Authorization 10 Section 3.3   Non-Contravention;
Governmental Authorization 10 Section 3.4   Securities Act Compliance 11



i

 

TABLE OF CONTENTS
(continued)

 

  Page Section 3.5   Brokers and Finders 11 Section 3.6   Financial Capability
11 Section 3.7   No Further Reliance 11 Article IV COVENANTS 11 Section
4.1   Public Announcements 11 Section 4.2   Further Assurances 12 Section
4.3   Indemnification of Resigning Directors 12 Section 4.4   Treatment of
Unvested Equity Held by Resigning Directors 13 Section 4.5   Reimbursement of
Transaction Expenses 13 Article V INDEMNIFICATION 13 Section 5.1   Period for
Making Claims for Indemnification 13 Section 5.2   Indemnification by the
Company 14 Section 5.3   Indemnification by the Investor 14 Section
5.4   Procedures 14 Section 5.5   Limitations on Indemnification 14 Section
5.6   Exclusive Remedy 15 Article VI GENERAL PROVISIONS 15 Section 6.1   Fees
and Expenses 15 Section 6.2   Amendment and Modification 15 Section 6.3   Waiver
15 Section 6.4   Notices 16 Section 6.5   Entire Agreement 17 Section
6.6   Actions by the Company 17 Section 6.7   Third-Party Beneficiaries 17
Section 6.8   Governing Law 17 Section 6.9   Jurisdiction 17 Section
6.10   Waiver of Jury Trial 17 Section 6.11   Specific Performance 17 Section
6.12   Assignment; Successors 18 Section 6.13   Severability 18 Section
6.14   Counterparts; facsimile or.pdf signature 18 Section 6.15   Interpretation
18

 



ii

 

TABLE OF CONTENTS
(continued)

 

  Page Annex I – Defined Terms I-1     Disclosure Schedules Dis. Sched.-1    
Exhibit A – Form of Stockholders’ Agreement A-1 Exhibit B – Form of Voting
Agreement Termination B-1 Exhibit C – Form of Rights Agreement Amendment C-1
Exhibit D – Form of Management Employment Agreement (Brett Pope) D-1 Exhibit E –
Form of Management Employment Agreement (Winston Black) E-1 Exhibit F – Schedule
of Investment Amounts and Shares F-1



iii

 

SECURITIES PURCHASE AGREEMENT

SECURITIES PURCHASE AGREEMENT, dated as of August 18, 2014 (this “Agreement”),
between Carlson Capital, L.P., a Delaware limited partnership (the “Investor”),
and SWK Holdings Corporation, a Delaware corporation (the “Company”).
Capitalized terms used and not otherwise defined herein will have the meanings
ascribed to such terms in Annex I to this Agreement.

RECITALS

WHEREAS, the Company desires to issue, in multiple issuances, and the Investor
desires to cause one or more of its Affiliates to purchase in each such
issuance, certain shares of the common stock of the Company, par value $0.001
per share (the “Common Stock”), on the terms and subject to the conditions set
forth herein;

WHEREAS, in connection such issuance, (i) the Company and the Investor are
entering into a Stockholders’ Agreement in the form attached hereto as Exhibit A
(the “Stockholders’ Agreement”), (ii) the Company and certain Affiliates of the
Investor are terminating the Voting Agreement, dated as of September 6, 2013,
among such Affiliates and the Company by executing a termination in the form
attached hereto as Exhibit B (the “Voting Agreement Termination”), (iii) the
Company and Computershare Trust Company, N.A. (“Computershare”) are entering
into an amendment to the Second Amended Rights Agreement, dated as of February
2, 2012, by and between the Company and Computershare in the form attached
hereto as Exhibit C (the “Rights Agreement Amendment”), and (iv) the Company is
entering into management employment agreements with Brett Pope and Winston Black
in the forms attached hereto as Exhibit D and Exhibit E, respectively (the
“Management Employment Agreements”); and

WHEREAS, the Company and the Investor desire to cause the Company to conduct a
rights offering (the “Rights Offering”), substantially on the terms set forth in
the registration statement on Form S-1 filed by the Company with the SEC on
February 13, 2014, as the same has been (and as it may be) amended and
supplemented, at a price per right of $0.86 (including each amendment and
supplement thereto, the “Registration Statement”).

AGREEMENT

In consideration of the foregoing and the mutual covenants and agreements herein
contained, and intending to be legally bound hereby, the parties agree as
follows:

Article I
ISSUANCE OF SHARES AND RIGHTS OFFERING

Section 1.1            Issuance of the Shares at the Initial Closing. Upon the
terms and subject to the conditions of this Agreement, at the Initial Closing
the Company is issuing and delivering shares of Common Stock to Double Black
Diamond Offshore Ltd., a Cayman Islands company (“DBD”), and Black Diamond
Offshore Ltd., a Cayman Islands company (together with DBD, the “Funds,” and the
aggregate shares delivered to the Funds at the Initial Closing, the “Initial
Closing Shares”), as set forth on Exhibit F for an aggregate purchase price
equal to the product of (a) $1.37 multiplied by (b) the number of Initial
Closing Shares (the “Initial Closing Purchase Price”).



1

 

Section 1.2            Initial Closing. The issuance of the Initial Closing
Shares is taking place at a closing (the “Initial Closing”) at the offices of
Gibson, Dunn & Crutcher LLP, 2100 McKinney Avenue, Suite 1100, Dallas, Texas
75201, at 10:00 a.m., Dallas time on the date hereof (the “Closing Date”).

Section 1.3            Deliverables at the Initial Closing.

(a)                At the Initial Closing, the Investor is delivering to the
Company:

(i)                 an amount equal to the Initial Closing Purchase Price in
immediately available funds by wire transfer to an account designated in writing
by the Company to the Investor;

(ii)               an executed counterpart of each of the Stockholders’
Agreement and the Voting Agreement Amendment, in each case signed by each party
thereto other than the Company; and

(iii)             a written letter to the Company withdrawing the letter that
the Investor, the Funds and certain Affiliates thereof delivered to the Company
on July 16, 2014, providing formal notice that the Funds will nominate Edward B.
Stead and D. Blair Baker for election to the Board at the 2014 annual meeting of
the Company’s stockholders.

(b)               At the Initial Closing, the Company is delivering to the
Investor:

(i)                 evidence of the issuance of the Initial Closing Shares to
the Funds in form and substance reasonably satisfactory to the Investor;

(ii)               an executed counterpart of each of the Ancillary Agreements,
signed by each party other than the Investor and its Affiliates;

(iii)             a signed tax opinion of legal counsel to the Company, in a
form reasonably satisfactory to the Investor, to the effect that (A) the
transactions contemplated by this Agreement will not create an ownership change
under Section 382(g) of the Code, and (B) the Company will not become a
“Personal Holding Company” as such term is defined in the Code;

(iv)             signed letters, effective as of the consummation of the Initial
Closing, from each of William T. Clifford, Michael A. Margolis and John Nemelka,
(A) evidencing the resignation of each such person from the Board and from any
Board committee positions and officerships of the Company held by such person,
and (B) waiving all claims that such person has against the Company (except for
claims arising out of the Company’s obligations to indemnify such person as
established by applicable Law or the Company Organizational Documents or the
Indemnification Agreements); and



2

 

(v)               resolutions of the Board certified by an officer of the
Company, effecting the appointment of Christopher W. Haga, D. Blair Baker, and
Edward B. Stead to the Board, effective as of the consummation of the Initial
Closing.

Section 1.4            Rights Offering.

(a)                From and after the Initial Closing, the Company shall use its
reasonable best efforts to, and the Investor shall use its reasonable best
efforts to cause the Company to, (i) as promptly as reasonably practical
following the Initial Closing, file a pre-effective amendment to the
Registration Statement, (ii) promptly respond to any comments to the
Registration Statement raised by the staff of the SEC, and (iii) as promptly as
reasonably practical following the Initial Closing, cause the Registration
Statement and any post-effective amendment to be declared effective by the SEC.

(b)               Promptly following the date on which the Registration
Statement is declared effective by the SEC, the Company shall use its reasonable
best efforts to, and the Investor shall use its reasonable best efforts to cause
the Company to, print and file with the SEC the final prospectus relating to the
Rights Offering to be filed pursuant to Rule 424 of the Securities Act (as
amended or supplemented, the “Prospectus”), distribute the Prospectus to
stockholders of the Company and effect the Rights Offering substantially on the
terms set forth in the Registration Statement. The number of rights issued to
each stockholder of the Company pursuant to the Rights Offering shall be
determined based on such stockholder’s pro rata ownership of the Company,
without taking into account the effect of the issuance of the Initial Closing
Shares. The Investor will, and will cause its Affiliates to, exercise all rights
issued to the Investor and its Affiliates to subscribe for shares of Common
Stock (without taking into account the effect of the issuance of the Initial
Closing Shares). The Company will engage the Investor, and the Investor will
accept the engagement of the Company, to purchase the unsubscribed portion of
any rights offered in the Rights Offering pursuant to the terms of the Standby
Purchase Agreement filed as Exhibit 4.5 to the Registration Statement. Except as
set forth in this Section 1.4(b), the Investor and its Affiliates shall
participate in the Rights Offering on the same terms as each other stockholder
of the Company, including with respect to the purchase price paid for shares of
Common Stock purchased in the Rights Offering.

Section 1.5            Dilution Make-Whole Issuance of the Shares at the
Subsequent Closing.  Upon the terms and subject to the conditions of this
Agreement, within three Business Day following the closing of the Rights
Offering, the Company shall notify the Investor in writing (the “Subsequent
Closing Notice”) of the number of shares of Common Stock (taking into account
the Initial Closing and the closing of the Rights Offering, including any shares
of Common Stock purchased by the Investor and its Affiliates in the Rights
Offering) to be purchased by the Investor and its Affiliates such that the
Investor’s and its Affiliates’ Voting Percentage equals 69% (the “Dilution
Make-Whole Shares,” and collectively with the Initial Closing Shares, the
“Shares”).  At the Subsequent Closing, the Company shall issue and deliver the
Dilution Make-Whole Shares to the Funds for an aggregate purchase price equal to
the product of (a) $1.37 multiplied by (b) the number of Dilution Make-Whole
Shares (the “Dilution Make-Whole Purchase Price”).



3

 

Section 1.6            Subsequent Closing.  The issuance of the Dilution
Make-Whole Shares shall take place at a closing (the “Subsequent Closing”) to be
held at the offices of Gibson, Dunn & Crutcher LLP, 2100 McKinney Avenue, Suite
1100, Dallas, Texas 75201, at 10:00 a.m., Dallas time on the date that is two
Business Days following receipt by the Investor of the Subsequent Closing
Notice, or at such other place or at such other time or on such other date as
the Company and the Investor mutually may agree in writing. 

Section 1.7            Deliverables at the Subsequent Closing.

(a)                At the Subsequent Closing, the Investor shall deliver to the
Company an amount equal to the Dilution Make-Whole Purchase Price minus the
amount of Transaction Expenses incurred and not included in the Initial Closing
Transaction Expenses, with the aggregate amount of Transaction Expenses
(including the Initial Closing Transaction Expenses) not to exceed $900,000, in
immediately available funds by wire transfer to an account designated in writing
by the Company to the Investor.

(b)               At the Subsequent Closing, the Company shall deliver to the
Investor:

(i)                 evidence of the issuance of the Dilution Make-Whole Shares
to the Funds in form and substance reasonably satisfactory to the Investor; and

(ii)               a signed tax opinion of legal counsel to the Company, in a
form reasonably satisfactory to the Investor, to the effect that (A) the
transactions contemplated by this Agreement will not create an ownership change
under Section 382(g) of the Code, and (B) the Company will not become a
“Personal Holding Company” as such term is defined in the Code.

Article II
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

Except as set forth in the Schedules to this Agreement and the Company SEC
Documents filed with the SEC since June 30, 2012 and publicly available prior to
the date of this Agreement (other than any disclosures set forth in any risk
factor section and any other disclosures included in the Company SEC Documents
to the extent they are predictive, cautionary or forward-looking in nature), the
Company represents and warrants to the Investor as of the date of this Agreement
as follows:

Section 2.1            Organization. The Company and each of its Subsidiaries
(a) is duly organized, validly existing and in good standing as a corporation or
other entity under the Laws of its jurisdiction of organization, (b) has the
requisite corporate or other entity power and authority to own, lease and
operate its properties and assets and conduct its business as currently
conducted and (c) is duly qualified as a foreign entity for the transaction of
business, and is in good standing, under the Laws of each other jurisdiction in
which it owns or leases properties, or conducts any business, so as to require
such qualification except, in the case of clause (c), where the failure to be so
qualified or in good standing would not reasonably be expected to have a
Material Adverse Effect.



4

 

Section 2.2            Authorization.

(a)                The Company has the requisite corporate power and authority
to execute and deliver this Agreement and each Ancillary Agreement to which it
is a party, to perform its obligations hereunder and thereunder, and to
consummate the transactions contemplated hereby and thereby. The execution,
delivery and performance by the Company of this Agreement and each Ancillary
Agreement to which the Company is a party and the consummation of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary corporate action on the part of the Company, and no further approval
or authorization is required on the part of the Company. This Agreement and each
Ancillary Agreement to which the Company is a party constitutes the valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, except as such may be limited by bankruptcy, insolvency,
fraudulent conveyance, reorganization or other similar Laws affecting creditors’
rights generally and by general equitable principles and except as may be
limited by applicable Law and public policy.

(b)               The Board has taken all necessary action to approve the
Investor becoming an “interested stockholder,” such that the Investor shall not
be prohibited or restricted from entering into or consummating a “business
combination” with the Company (in each case as the term is used in Section 203
of the DGCL) without obtaining any stockholder vote otherwise required by such
Section 203 of the DGCL as a result of the transactions contemplated by this
Agreement. The execution, delivery and performance of this Agreement will not
cause to be applicable to the Company any “fair price,” “moratorium,” “control
share acquisition” or other similar anti-takeover statute or regulation enacted
under the DGCL or any other applicable Law.

Section 2.3            Capitalization.

(a)                As of the date hereof, (i) the Company is authorized to issue
up to 250,000,000 shares of Common Stock and has 43,174,894 shares of Common
Stock outstanding and (ii) the Company is authorized to issue up to 5,000,000
shares of preferred stock, par value $0.001, that may be issued in one or more
series and no shares of preferred stock are outstanding. As of the date hereof
there are outstanding options and warrants to purchase an aggregate of not more
than 2,670,000 shares of Common Stock. Except as described in the foregoing
sentence and for the Shares, the Company has not issued or agreed to issue any
(x) shares of capital stock or other equity, ownership or voting interests, (y)
securities or instruments convertible into or exchangeable for shares of capital
stock or other equity, ownership or voting interests, or (z) equity-equivalents,
earnings, profits or revenue-based or equity-based rights. All of the
outstanding shares of Common Stock have been duly authorized and validly issued
and are fully paid and non-assessable and were not issued in violation of any
pre-emptive rights, resale rights, rights of first refusal or similar rights.
There are no outstanding obligations of the Company that relate to the holding,
voting or disposition of any shares of capital stock or other equity, ownership
or voting interests.

(b)               Schedule 2.3(b) sets forth a complete and correct list of all
of the Company’s Subsidiaries. Except as set forth on Schedule 2.3(b), all of
the outstanding shares of capital stock of or other equity interests in each of
the Company’s Subsidiaries has been duly and validly authorized and issued, are
fully paid and non-assessable, were not issued in violation of any pre-emptive
rights, resale rights, rights of first refusal or similar rights, and are owned
directly or indirectly by the Company, free and clear of all Liens. Except as
set forth on Schedule 2.3(b), the Company does not Beneficially Own, directly or
indirectly, any equity interests of any Person, and is not, directly or
indirectly, a partner in any partnership or party to any joint venture.



5

 

Section 2.4            Valid Issuance of Shares. The Shares were duly authorized
by all necessary corporate action on the part of the Company and, when issued
and delivered by the Company against payment therefor as provided in this
Agreement, the Shares (a) will be validly issued, fully paid and nonassessable,
and (b) will not be subject to any statutory or contractual preemptive rights or
other similar rights of stockholders.

Section 2.5            Non-Contravention; Governmental Authorizations.

(a)                The execution, delivery and performance by the Company of
this Agreement and the Ancillary Agreements and the consummation of the
transactions contemplated hereunder and thereunder will not: (i) conflict with
or violate any provision of the Company Organizational Documents, (ii) conflict
with or result in any breach of, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give rise to
any right to termination, acceleration or cancellation under any Contract to
which the Company or any of its Subsidiaries is a party or by which their
respective properties may be bound or affected, or (iii) conflict with or
violate any Law applicable to the Company, except in the case of clause (ii) and
(iii), as would not, individually or in the aggregate, have or reasonably be
expected to have a Material Adverse Effect.

(b)               Each approval, consent, order, authorization, designation,
declaration or filing by or with any Governmental Entity necessary in connection
with the execution and delivery by the Company of this Agreement and the
consummation of the transactions contemplated herein has been obtained or made
and is in full force and effect, except as would not, individually or in the
aggregate, reasonably be expected to materially and adversely affect the
Company’s ability to perform its obligations under this Agreement or consummate
the transactions contemplated hereby.

Section 2.6            Litigation. There are no Actions pending or, to the
knowledge of the Company, threatened against the Company or any of its
Subsidiaries or any of their officers or directors (in their capacity as such),
except Actions which would not, individually or in the aggregate, have or
reasonably be expected to have a Material Adverse Effect. Neither the Company
nor any of its Subsidiaries is subject to any outstanding judgment, order,
injunction, rule or decree of any Governmental Entity, except as would not,
individually or in the aggregate, have or reasonably be expected to have a
Material Adverse Effect.

Section 2.7            Compliance with Laws; Permits.

(a)                The Company and each of its Subsidiaries conduct, and since
June 30, 2012 have conducted, their businesses in compliance with all applicable
Laws, except for any noncompliance that would not, individually or in the
aggregate, have or reasonably be expected to have a Material Adverse Effect.
None of the Company or any of its Subsidiaries has received any written, or to
the Company’s knowledge oral, notice alleging that it may be in violation of any
Law.



6

 

(b)               The Company and its Subsidiaries have all permits, licenses,
authorizations, orders and approvals of, and have made all filings, applications
and registrations with, any Governmental Entities that are required in order to
carry on their business as presently conducted, except where the failure to have
such permits, licenses, authorizations, orders and approvals or the failure to
make such filings, applications and registrations would not, individually or in
the aggregate, have or reasonably be expected to have a Material Adverse Effect;
and all such permits, licenses, certificates of authority, orders and approvals
are in full force and effect and, to the knowledge of the Company, no suspension
or cancellation of any of them is threatened, and all such filings, applications
and registrations are current, except where such absence, suspension or
cancellation would not, individually or in the aggregate, have or reasonably be
expected to have a Material Adverse Effect.

Section 2.8            Periodic Filings; Financial Statements; Undisclosed
Liabilities.

(a)                Except as set forth on Schedule 2.8, since June 30, 2012, the
Company has timely filed all material reports, registrations, documents,
filings, statements and submissions, together with any required amendments
thereto (collectively, the “Company SEC Documents”), that were required to be
filed with the SEC under the Securities Act of 1933, as amended, and the rules
and regulations of the SEC promulgated thereunder (the “Securities Act”), and
the Securities Exchange Act of 1934, as amended, and the rules and regulations
of the SEC promulgated thereunder (the “Exchange Act”). As of their respective
filing dates, the Company SEC Documents complied in all material respects with
the requirements of the Securities Act and the Exchange Act, as applicable, and
none of the Company SEC Documents contained, when filed with the SEC, and if
amended as of the date of such amendment, any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary in order to make the statements made therein, in light of the
circumstances in which they were made, not misleading, except to the extent
corrected by a subsequently filed document with the SEC.

(b)               The Company’s consolidated financial statements, including the
notes thereto, included or incorporated by reference in the Company SEC
Documents (the “Company Financial Statements”) (i) are correct and complete in
all material respects and have been prepared in a manner consistent with the
Company’s and its Subsidiaries’ books and records, (ii) have been prepared in
accordance with GAAP consistently applied (except as may be indicated in the
notes and schedules thereto) during the periods involved, (iii) comply as to
form in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto, and (iv)
present fairly in all material respects the Company’s consolidated financial
position at the dates thereof and of its operations and cash flows for the
periods specified therein (subject to the absence of notes and year-end
adjustments in the case of unaudited statements).

(c)                Neither the Company nor any of its Subsidiaries has any
liabilities or obligations (accrued, absolute, contingent or otherwise, known or
unknown and whether or not required by GAAP to be reflected on a balance sheet
of the Company), other than liabilities or obligations (A) reflected on,
reserved against, or disclosed in the notes to, the consolidated balance sheets
of the Company Financial Statements, (B) incurred in the ordinary course of
business consistent with past practice since the date of the last consolidated
balance sheet in the Company Financial Statements or (C) that would not,
individually or in the aggregate, have or reasonably be expected to have a
Material Adverse Effect.



7

 

(d)               The Company (i) has implemented and maintains financial
reporting and disclosure controls and procedures (as defined in Rule 13a-15(e)
of the Exchange Act) to ensure that material information relating to the
Company, including its consolidated Subsidiaries, is made known to the chief
executive officer and the chief financial officer of the Company by others
within those entities, and (ii) has disclosed, based on its most recent
evaluation prior to the date hereof, to the Company’s outside auditors and the
audit committee of the Board (A) any significant deficiencies and material
weaknesses in the design or operation of internal controls over financial
reporting (as defined in Rule 13a-15(f) of the Exchange Act) that are reasonably
likely to adversely affect the Company’s ability to record, process, summarize
and report financial information and (B) any fraud, whether or not material,
that involves management or other employees who have a significant role in the
Company’s internal controls over financial reporting. As of the date hereof, the
Company has no knowledge of any reason that its outside auditors and its chief
executive officer and chief financial officer will not be able to give the
certifications and attestations required pursuant to the rules and regulations
adopted pursuant to Section 404 of the Sarbanes-Oxley Act of 2002, without
qualification, when next due.

(e)                The books of account and other financial records of the
Company and its Subsidiaries (i) are accurate, complete, and correct in all
material respects, (ii) represent actual, bona fide transactions, and (iii) have
been maintained in accordance with sound business practices, including the
maintenance of adequate internal accounting controls.

Section 2.9            Absence of Certain Changes. Since December 31, 2013, the
Company and its Subsidiaries, taken as a whole, have conducted their business in
all material respects in the ordinary course of business and consistent with
past practice. From December 31, 2013 to the date hereof, there has not been any
Material Adverse Effect or any Effect that would, individually or in the
aggregate with other Effects, have or reasonably be expected to have a Material
Adverse Effect.

Section 2.10        Brokers and Finders. Except for Houlihan Lokey, the fees of
which will be paid by the Company, neither the Company nor any of its
Subsidiaries has employed any broker or finder or incurred any liability for any
financial advisory fee, brokerage fees, commissions or finder’s fee, and no
broker or finder has acted directly or indirectly for the Company or any of its
Subsidiaries in connection with this Agreement or the transactions contemplated
hereby.



8

 

Section 2.11        Contracts. Except as set forth on Schedule 2.11, as of the
date hereof, neither the Company nor any of its Subsidiaries is a party to or
bound by any Contract which is a “material contract” (as such term is defined in
Item 601(b)(10) of Regulation S-K of the SEC) (a “Material Contract”) to be
performed in full or in part after the date of this Agreement that has not been
filed or incorporated by reference in the Company SEC Documents. To the
Company’s knowledge, neither the Company nor any of its Subsidiaries is a party
to or bound by any Contract which contains any provision that would prevent the
Company, the Investor or any of the Affiliates of either of them from operating
in a particular line or lines of business.

Section 2.12        Employee Benefits.

(a)                Except as would not, individually or in the aggregate, have
or reasonably be expected to have a Material Adverse Effect, no material payment
(whether of severance pay, bonus or otherwise), acceleration, forgiveness of
indebtedness, vesting, distribution, increase in benefits or obligation to fund
benefits with respect to any Employee will occur solely as a result of either
the execution of or the performance of the transactions contemplated in this
Agreement. Except as would not, individually or in the aggregate, have or
reasonably be expected to have a Material Adverse Effect, no payment or benefit
that will be made by the Company or any of its Subsidiaries with respect to any
Employee, solely as a result of either the execution of or the performance of
the transactions contemplated in this Agreement, will be characterized as an
“excess parachute payment,” within the meaning of Section 280G(b)(1) of the
Code.

(b)               The Company represents and warrants that neither the execution
of, nor the performance of the transactions contemplated in, this Agreement will
result in a violation, in any material respect, of any Law with respect to any
Company Plan.

Section 2.13        Taxes. The Company in a timely manner has filed all tax
returns and other reports required of it under all federal, state, local and
foreign tax laws. All such returns and reports are correct and complete in all
material respects. The Company has paid in full all taxes or other amounts due
thereunder, including without limitation all taxes that the Company is obligated
to withhold from amounts paid or payable to or benefits conferred upon
employees, creditors and third parties. No tax examinations or audits of the
Company are in progress or have taken place (i) on or after June 30, 2012, or
(ii) to the Company’s knowledge, since August 1, 2009 and prior to June 30,
2012. The Company has not agreed, nor is it required, to make any adjustments
pursuant to Section 481(a) of the Code or any similar provision of state or
local law by reason of a change of accounting method initiated by it or any
other relevant party. The Company is not and has not been a party to any “listed
transaction” as defined in Treasury Regulation Section 1.6011-4(b)(2) or to any
other transaction that is a “reportable transaction” pursuant to Treasury
Regulation Section 1.6011-4(b).

Section 2.14        Securities Act Compliance. None of the Company, any of its
predecessors, any affiliated issuer, any director, executive officer, other
officer of the Company participating in the offering of the Shares, any
beneficial owner of 20% or more of the Company’s outstanding voting equity
securities (excluding beneficial owners who are Affiliates of the Investor),
calculated on the basis of voting power, nor any promoter (as that term is
defined in Rule 405 under the Securities Act) connected with the Company in any
capacity at the time of sale (each, an “Issuer Covered Person” and, together,
“Issuer Covered Persons”) is subject to any of the “Bad Actor” disqualifications
described in Rule 506(d)(1)(i) to (viii) under the Securities Act (a
“Disqualification Event”). The Company has exercised reasonable care to
determine whether any Issuer Covered Person is subject to a Disqualification
Event.

 

9

 

Section 2.15        No Further Reliance. The Company acknowledges that it is not
relying upon any representation or warranty made by the Investor not set forth
in this Agreement or in an Ancillary Agreement.

Article III
REPRESENTATIONS AND WARRANTIES OF THE INVESTOR

The Investor hereby represents and warrants to the Company as follows:

Section 3.1            Organization and Authority. The Investor (a) is duly
organized, validly existing and in good standing under the Laws of its
jurisdiction of organization, (b) has the requisite limited partnership power
and authority to own its property and assets and conduct its business in all
material respects as currently conducted and (c) has been duly qualified as a
foreign limited partnership for the transaction of business, and is in good
standing, under the Laws of each other jurisdiction in which it owns or leases
properties, or conducts any business, so as to require such qualification
except, in the case of clause (c), where the failure to be so qualified or in
good standing would not, individually or in the aggregate, reasonably be
expected to materially and adversely affect the Investor’s ability to perform
its obligations under this Agreement or consummate the transactions contemplated
hereby.

Section 3.2            Authorization. The Investor has the requisite limited
partnership power and authority to execute and deliver this Agreement and each
Ancillary Agreement to which it is a party and to perform its obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby. The execution, delivery and performance by the Investor of this
Agreement and each Ancillary Agreement to which it is a party and the
consummation of the transactions contemplated hereby and thereby have been duly
authorized by the Investor’s governing authority, and no further approval or
authorization by any of its partners or other equity owners is required. This
Agreement and each Ancillary Agreement to which the Investor is a party
constitutes the valid and binding obligation of the Investor, enforceable
against the Investor in accordance with its terms, except as such may be limited
by bankruptcy, insolvency, fraudulent conveyance, reorganization or other
similar Laws affecting creditors’ rights generally and by general equitable
principles and except as may be limited by applicable Law and public policy.

Section 3.3            Non-Contravention; Governmental Authorization.

(a)                The execution, delivery and performance by the Investor of
this Agreement and each Ancillary Agreement to which it is a party and the
consummation of the transactions contemplated hereunder and thereunder will not:
(i) conflict with or violate any provision of its certificate of formation,
limited partnership agreement or similar governing documents; (ii) conflict with
or result in any breach of, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give rise to
any right to termination, acceleration or cancellation under any Contract to
which the Investor is a party or by which its properties may be bound or
affected; or (iii) conflict with or violate any Law applicable to the Investor,
except in the case of clause (ii) and (iii), as would not, individually or in
the aggregate, reasonably be expected to materially and adversely affect the
Investor’s ability to perform its obligations under this Agreement.



10

 

(b)               Each approval, consent, order, authorization, designation,
declaration or filing by or with any Governmental Entity necessary in connection
with the execution and delivery by the Investor of this Agreement and the
consummation of the transactions contemplated herein has been obtained or made
and is in full force and effect, except as would not, individually or in the
aggregate, reasonably be expected to materially and adversely affect the
Investor’s ability to perform its obligations under this Agreement or consummate
the transactions contemplated hereby. The execution, delivery and performance by
the Investor of this Agreement and each Ancillary Agreement to which it is a
party and the consummation of the transactions contemplated hereunder and
thereunder will not require (i) any filings pursuant to the Hart-Scott-Rodino
Antitrust Improvements Act of 1976 or any similar applicable antitrust Law or
(ii) the expiration of any waiting periods with respect thereto.

Section 3.4            Securities Act Compliance. The Shares are being acquired
by the Funds for their own account for the purpose of investment and not with a
view to or for sale in connection with any public resale or distribution thereof
in violation of applicable securities Laws. The Investor and each Fund is an
“accredited investor” within the meaning of Rule 501(a) promulgated under the
Securities Act and is knowledgeable, sophisticated and experienced in business
and financial matters, and fully understands the limitations on ownership, sale,
transfer or other disposition of the Shares. The Investor and each Fund
understands that the Shares may be resold only if registered pursuant to the
provisions of the Securities Act or if an exemption from registration is
available, except under circumstances where neither such registration nor such
an exemption is required by Law. Neither the Investor nor the Funds nor, to the
extent either the Investor or the Funds have them, any of their respective,
managers, general partners, directors or executive officers (collectively with
the Investor, the “Investor Covered Persons”), are subject to any
Disqualification Event. The Investor has exercised reasonable care to determine
whether any Investor Covered Person is subject to a Disqualification Event.

Section 3.5            Brokers and Finders. Neither the Investor nor any of its
Affiliates or any of their respective officers or directors has employed any
broker or finder or incurred any liability for any financial advisory fee,
brokerage fees, commissions or finder’s fee, and no broker or finder has acted
directly or indirectly for the Investor or any of its Affiliates or any of their
respective officers or directors in connection with this Agreement or the
transactions contemplated hereby.

Section 3.6            Financial Capability. At the Closing the Investor will
have available funds necessary to consummate the Initial Closing, its
obligations with respect to the Rights Offering, and the Subsequent Closing, in
each case on the terms and conditions contemplated by this Agreement.

Section 3.7            No Further Reliance. The Investor acknowledges that it is
not relying upon any representation or warranty made by the Company not set
forth in this Agreement or in an Ancillary Agreement. The Investor acknowledges
that it has conducted such review and analysis of the business, assets,
condition, operations and prospects of the Company and its Subsidiaries that the
Investor considers sufficient for purposes of the purchase of the Shares.



11

 

Article IV
COVENANTS

Section 4.1            Public Announcements. The Investor and the Company shall
consult with each other before issuing, and give each other a reasonable
opportunity to review and comment upon, any press release or other public
statements with respect to this Agreement or the transactions contemplated
hereby and shall not issue any such press release or make any public
announcement without the prior consent of the other party, which consent shall
not be unreasonably withheld, except as may be required by applicable Law.

Section 4.2            Further Assurances. Each party hereto shall do and
perform or cause to be done and performed all further acts and shall execute and
deliver all other agreements, certificates, instruments and documents as any
other party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

Section 4.3            Indemnification of Resigning Directors.

(a)                All rights to indemnification by the Company existing as of
the date of this Agreement in favor of each of William T. Clifford, Michael A.
Margolis and John Nemelka (the “Resigning Directors”) for their acts and
omissions occurring prior to the Initial Closing, as provided in the Company
Organizational Documents and as provided in the Indemnification Agreements,
shall survive the Initial Closing and the transactions contemplated by this
Agreement and shall be honored by the Company and its Subsidiaries to the
fullest extent available under Delaware law for a period of six years from the
Initial Closing, and any claim made requesting indemnification pursuant to such
indemnification rights within such six-year period shall continue to be subject
to this Section 4.3(a) and the indemnification rights provided under this
Section 4.3(a) until disposition of such claim.

(b)               From the Initial Closing until the sixth anniversary of the
Closing Date, the Company (together with its successors and assigns, the
“Indemnifying Parties”) shall, to the fullest extent that the Company would have
been permitted to under applicable Law, the Company Organizational Documents and
the Indemnification Agreements, indemnify, defend and hold harmless each
Resigning Director in his capacity as a director of the Company against all
losses, claims, damages, liabilities, fees, expenses, judgments or fines
incurred by such Resigning Director as a director of the Company, to the extent
arising out of or pertaining to any and all matters pending, existing or
occurring at or prior to the Initial Closing, whether asserted or claimed prior
to, at or after the Initial Closing, including any such matter arising under any
claim with respect to the transactions contemplated by this Agreement. Without
limiting the foregoing, the Indemnifying Parties shall also, to the fullest
extent permitted under applicable Law, advance reasonable costs and expenses
(including attorneys’ fees) incurred by any Resigning Director in connection
with matters for which such Resigning Director is eligible to be indemnified
pursuant to this Section 4.3(b) within fifteen (15) days after receipt by the
Company of a written request for such advance, subject to the execution by any
such Resigning Director of appropriate undertakings to repay such advanced costs
and expenses if it is ultimately determined that such Resigning Director is not
entitled to indemnification.

(c)                In the event the Company or its Subsidiaries or any of their
respective successors or assigns (i) consolidates with or merges into any other
Person and shall not be the continuing or surviving corporation or Person of
such consolidation or merger or (ii) transfers all or substantially all of its
properties and assets to any Person, then, and in each such case, the Company
shall ensure that the successors and assigns of the Company or its Subsidiaries,
as the case may be, shall assume the obligations set forth in this Section 4.3.



12

 

(d)               The provisions of this Section 4.3 shall survive the Initial
Closing, the Rights Offering and the Subsequent Closing and are (i) intended to
be for the benefit of, and will be enforceable by, each of the Resigning
Directors and their successors, assigns and heirs and (ii) in addition to, and
not in substitution for, any other rights to indemnification or contribution
that any such Person may have by contract or otherwise. This Section 4.3 may not
be amended, altered or repealed after the Initial Closing without the prior
written consent of the affected Resigning Director.

Section 4.4            Treatment of Unvested Equity Held by Resigning Directors.
Each of the Company and the Investor hereby acknowledge and agree that, subject
to the consummation of the Initial Closing, (a) for purposes of the SWK Holdings
Corporation 2010 Equity Incentive Plan, the transactions contemplated by this
Agreement, including, without limitation, the Initial Closing, constitute a
Corporate Transaction (as defined in such plan) and, accordingly, all shares of
restricted stock issued to the Resigning Directors in their capacity as Outside
Directors (as defined in such plan) and currently held by the Resigning
Directors shall fully vest as of the Initial Closing, (b) the 750,000 shares of
restricted stock granted by the Company to Mr. Nemelka on May 14, 2012 shall
remain outstanding following the Initial Closing and shall continue to vest in
accordance with the terms thereof, and (c) for purposes of the Kana Software,
Inc. 1999 Stock Incentive Plan, as amended, all options to purchase shares of
Common Stock held by the Resigning Directors shall remain outstanding and
exercisable through the first anniversary of the Closing Date, at which time
they shall immediately terminate.

Section 4.5            Reimbursement of Transaction Expenses. The Investor shall
promptly inform the Company of the aggregate amount of Transaction Expenses
incurred through the Initial Closing (the “Initial Closing Transaction
Expenses”), and shall provide documentation, reasonably satisfactory to the
Company, of such Initial Closing Transaction Expenses. Within three Business
Days after receipt of such documentation, the Company shall reimburse the
Investor, by wire transfer of immediately available funds, in an amount equal to
the aggregate amount of Initial Closing Transaction Expenses, which shall not
exceed $900,000.



13

 

Article V
INDEMNIFICATION

Section 5.1            Period for Making Claims for Indemnification. Claims for
indemnification under Section 5.2(a) and Section 5.3(a) may be made at any time
prior to the first anniversary of the Closing Date, and not thereafter. Neither
the Company nor the Investor shall have any liability whatsoever with respect to
any claim for indemnification under Section 5.2(a) or Section 5.3(a) unless
notice of such claim is given to the other party prior to the first anniversary
of the Closing Date.

Section 5.2            Indemnification by the Company. The Company shall save,
defend, indemnify and hold harmless the Investor and its Affiliates and the
respective Representatives, successors and assigns of each of the foregoing (the
“Investor Indemnified Parties”) from and against any and all losses, damages,
liabilities, deficiencies, claims, diminution of value, interest, awards,
judgments, penalties, costs and expenses (including reasonable attorneys’ fees,
costs and other out-of-pocket expenses incurred in investigating, preparing or
defending the foregoing) (hereinafter collectively, “Losses”), asserted against,
incurred, sustained or suffered by any of the foregoing as a result of, arising
out of or relating to:

(a)                any breach of any representation or warranty made by the
Company contained in this Agreement or any schedule, certificate or other
document delivered pursuant hereto or in connection with the transactions
contemplated hereby; and

(b)               any breach of any covenant or agreement by the Company
contained in this Agreement.

Section 5.3            Indemnification by the Investor. The Investor shall save,
defend, indemnify and hold harmless the Company and its Affiliates and the
respective Representatives, successors and assigns of each of the foregoing (the
“Company Indemnified Parties”) from and against any and all Losses asserted
against, incurred, sustained or suffered by any of the foregoing as a result of,
arising out of or relating to:

(a)                any breach of any representation or warranty made by the
Investor contained in this Agreement or any schedule, certificate or other
document delivered pursuant hereto or in connection with the transactions
contemplated hereby; and

(b)               any breach of any covenant or agreement by the Investor
contained in this Agreement.

Section 5.4            Procedures. Payment of amounts due under this indemnity
shall be made promptly upon demand by the indemnified party as and when incurred
by wire transfer of immediately available funds to an account designated in
writing by the indemnified party to the indemnifying party.

Section 5.5            Limitations on Indemnification.

(a)                The Company shall not be liable for Losses as a result of,
arising out of or relating to claims for indemnification under Section 5.2(a)
until the aggregate amount of all such Losses exceeds $500,000 (the “Basket”),
at which point the Company shall be liable for the amount of such Losses in
excess of the Basket, subject to Section 5.5(b). Notwithstanding the previous
sentence, the Company shall be liable for all Losses (without giving effect to
the Basket), subject to Section 5.5(b), as a result of, arising out of or
relating to claims for indemnification under Section 5.2(a) for a breach of
Section 2.2, Section 2.3(a) or Section 2.4. The Investor shall not be liable for
Losses as a result of, arising out of or relating to claims for indemnification
under Section 5.3(a) until the aggregate amount of all such Losses exceeds the
Basket, at which point the Investor shall be liable for the amount of such
Losses in excess of the Basket, subject to Section 5.5(b). Notwithstanding the
previous sentence, the Investor shall be liable for all Losses (without giving
effect to the Basket), subject to Section 5.5(b), as a result of, arising out of
or relating to claims for indemnification under Section 5.3(a) for a breach of
Section 3.2.



14

 

(b)               The aggregate amount of Losses for which the Investor
Indemnified Parties may be entitled to indemnification pursuant to Section
5.2(a) shall not exceed the sum of $15,000,000 (the “Cap”). Notwithstanding the
previous sentence, the aggregate amount of Losses for which the Investor
Indemnified Parties shall be liable as a result of, arising out of or relating
to claims for indemnification under Section 5.3(a) for a breach of Section 3.2
shall be an amount equal to the sum of the Initial Closing Purchase Price and
the Subsequent Closing Purchase Price. The aggregate amount of Losses for which
the Company Indemnified Parties may be entitled to indemnification pursuant to
Section 5.3(a) shall not exceed the Cap. Notwithstanding the previous sentence,
the aggregate amount of Losses for which the Company Indemnified Parties shall
be liable as a result of, arising out of or relating to claims for
indemnification under Section 5.2(a) for a breach of Section 2.2, Section 2.3(a)
or Section 2.4 shall be an amount equal to the sum of the Initial Closing
Purchase Price and the Subsequent Closing Purchase Price.

Section 5.6            Exclusive Remedy. Except for the remedies described in
Section 6.11, this Article V provides the exclusive remedy for any breach of any
representation, warranty, covenant or other claim arising out of or relating to
this Agreement and/or the transactions contemplated hereby.

Article VI
GENERAL PROVISIONS

Section 6.1            Fees and Expenses. Except as otherwise provided herein
(including as provided by Sections 1.1 and 1.5), all fees and expenses incurred
in connection with or related to this Agreement and the transactions
contemplated hereby shall be paid by the party incurring such fees or expenses,
whether or not such transactions are consummated.

Section 6.2            Amendment and Modification. This Agreement may not be
amended, modified or supplemented in any manner, whether by course of conduct or
otherwise, except by an instrument in writing specifically designated as an
amendment hereto, signed on behalf of each party.



15

 

Section 6.3            Waiver. No failure or delay of either party in exercising
any right or remedy hereunder shall operate as a waiver thereof. Any such waiver
by a party shall be valid only if set forth in writing by such party.

Section 6.4            Notices. All notices and other communications required or
permitted to be given under this Agreement shall be in writing and shall be
deemed to have been duly given (a) on the date of delivery, if delivered
personally, (b) on the date of delivery, if delivered by facsimile during
business hours, or on the next Business Day, if delivered by facsimile outside
of business hours, in each case upon confirmation of receipt, (c) on the first
Business Day following the date of dispatch if delivered by a recognized
next-day courier services, or (d) on the third Business Day following the date
of mailing if delivered by registered or certified mail, return receipt
requested, postage prepaid, to the parties to this Agreement at the following
address or to such other address either party to this Agreement shall specify by
notice to the other party:

If to the Company:

SWK Holdings Corporation
15770 North Dallas Parkway, Suite 1290
Dallas, Texas 75248
Attention: Chief Executive Officer
Facsimile: (972) 687-7255

With a copy to (which shall not constitute notice):

Goodwin Procter LLP
53 State Street
Boston, Massachusetts 02109
Attention: James A. Matarese
John M. Mutkoski
Facsimile: (617) 523-1231

If to the Investor:

Carlson Capital, L.P.
2100 McKinney Avenue, Suite 1800
Dallas, Texas 75201
Attention: Christopher W. Haga
Facsimile: (214) 932-9601

With a copy to (which shall not constitute notice):

Gibson, Dunn & Crutcher LLP
2100 McKinney Avenue, Suite 1100
Dallas, Texas 75201
Attention: Jeffrey A. Chapman
                   Robert B. Little
Facsimile: (214) 571-2924



16

 

Section 6.5            Entire Agreement. This Agreement, together with the
Ancillary Agreements, constitutes the entire agreement between the parties with
respect to the subject matter of this Agreement and supersedes all prior
agreements, arrangements and understandings, both oral and written, between the
parties and/or their Affiliates with respect to the subject matter of this
Agreement. No party to this Agreement shall have any legal obligation to enter
into the transactions contemplated hereby unless and until this Agreement shall
have been executed and delivered by each of the parties.

Section 6.6            Actions by the Company. Any action required or permitted
by the Company to (a) amend, modify or supplement this Agreement pursuant to
Section 6.3, (b) waive any right or remedy under this Agreement pursuant to
Section 6.4 or (c) exercise or otherwise enforce any right or remedy under this
Agreement shall be taken only if approved by a majority of the then-current
members of the Board that are (i) independent under the rules of The NASDAQ
Stock Market and (ii) disinterested with respect to the subject matter of such
action.

Section 6.7            Third-Party Beneficiaries. Nothing in this Agreement
shall confer upon any person other than the parties and their respective
successors and permitted assigns any right of any nature, except for the
provisions in Section 4.3 and Article V, which shall inure to the benefit of the
persons or entities benefiting therefrom who are expressly intended to be
third-party beneficiaries thereof and who may enforce the covenants contained
therein.

Section 6.8            Governing Law. This Agreement and all disputes or
controversies arising out of or relating to this Agreement or the transactions
contemplated hereby shall be governed by, and construed in accordance with, the
internal laws of the State of Delaware, without regard to the laws of any other
jurisdiction that might be applied because of the conflicts of laws principles
of the State of Delaware.

Section 6.9            Jurisdiction. The parties hereto agree that any suit,
action or proceeding seeking to enforce any provision of, or based on any matter
arising out of or in connection with, this Agreement or the transactions
contemplated hereby may only be brought in any state or federal court located in
the State of Delaware, and each of the parties hereby consents to the
jurisdiction of such courts (and of the appropriate appellate courts therefrom)
in any such suit, action or proceeding and irrevocably waives, to the fullest
extent permitted by Law, any objection which it may now or hereafter have to the
laying of the venue of any such suit, action or proceeding in any such court or
that any such suit, action or proceeding which is brought in any such court has
been brought in an inconvenient forum. Process in any such suit, action or
proceeding may be served on any party anywhere in the world, whether within or
without the jurisdiction of any such court. Each of the parties agrees not to
commence any action, suit or proceeding relating thereto except in the courts
described above in Delaware, other than actions in any court of competent
jurisdiction to enforce any judgment, decree or award rendered by any such court
in Delaware as described herein.

Section 6.10        Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.



17

 

Section 6.11        Specific Performance. The transactions contemplated by this
Agreement are unique. Accordingly, each of the Company and the Investor
acknowledges and agrees that, in addition to all other remedies to which it may
be entitled, each of the parties hereto is entitled to seek a decree of specific
performance, provided that such party is not in material default hereunder. The
Company and the Investor agree that, if for any reason a party shall have failed
to perform its obligations under this Agreement, then the party seeking to
enforce this Agreement against such nonperforming party shall be entitled to
specific performance and injunctive and other equitable relief, and the parties
further agree to waive any requirement for the securing or posting of any bond
in connection with the obtaining of any such injunctive or other equitable
relief. This provision is without prejudice to any other rights that any party
may have against another party for any failure to perform its obligations under
this Agreement, including the right to seek damages for a breach of any
provision of this Agreement, and all rights, powers and remedies available (at
law or in equity) to a party in respect hereof by the other party shall be
cumulative and not alternative or exclusive, and the exercise or beginning of
the exercise of any thereof by a party shall not preclude the simultaneous or
later exercise of any other rights, powers or remedies by such party.

Section 6.12        Assignment; Successors. This Agreement may not be assigned
by either party without the prior written consent of the other party, except
that the Investor may assign this Agreement to any of its Affiliates. Subject to
the preceding sentence, this Agreement will be binding upon the parties and
their respective successors and assigns.

Section 6.13        Severability. If any provision or portion of any provision
of this Agreement is held to be invalid, illegal or unenforceable in any respect
under any applicable Law, such invalidity, illegality or unenforceability shall
not affect any other provision hereof.

Section 6.14        Counterparts; facsimile or.pdf signature. This Agreement may
be executed in counterparts, all of which shall be considered one and the same
instrument and shall become effective when one or more counterparts have been
signed by each of the parties and delivered to the other party. This Agreement
may be executed by facsimile or .pdf signature and a facsimile or .pdf signature
shall constitute an original for all purposes.

Section 6.15        Interpretation. When a reference is made in this Agreement
to “Preamble,” “Articles,” “Sections” or “Annexes,” such reference shall be to a
Preamble, Article or Section of, or Annex to, this Agreement unless otherwise
indicated. The terms defined in the singular have a comparable meaning when used
in the plural, and vice versa. The table of contents and headings contained in
this Agreement are for reference purposes only and are not part of this
Agreement. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed followed by the words “without limitation.”
No rule of construction against the draftsperson shall be applied in connection
with the interpretation or enforcement of this Agreement, as this Agreement is
the product of negotiation between sophisticated parties advised by counsel. All
references to “$” or “dollars” mean the lawful currency of the United States of
America. Except as expressly stated in this Agreement, all references to any
statute, rule or regulation are to the statute, rule or regulation as amended,
modified, supplemented or replaced from time to time (and, in the case of
statutes, include any rules and regulations promulgated under the statute) and
to any section of any statute, rule or regulation include any successor to the
section.

[The remainder of this page is intentionally left blank.]



18

 

IN WITNESS WHEREOF, the Investor and the Company have caused this Agreement to
be executed as of the date first written above.



  SWK HOLDINGS CORPORATION   By:   /s/ Brett Pope        Name:   Brett Pope    
  Title:   Chief Executive Officer     CARLSON CAPITAL, L.P.   By: /s/
Christopher W. Haga       Name:   Christopher W. Haga       Title:   Portfolio
Manager  

 

Signature Page to Securities Purchase Agreement



 

 

ANNEX I
Certain Defined Terms

“Action” means an action, suit, claim, arbitration, investigation, inquiry,
grievance or other proceeding.

“Affiliate” of any Person means any other Person directly or indirectly
Controlling or Controlled by or under direct or indirect common Control with
such Person; provided, for purposes of this Agreement, the Company and its
Subsidiaries shall not be deemed to be Affiliates of the Investor.

“Ancillary Agreements” means the Stockholders’ Agreement, the Voting Agreement
Amendment, the Rights Agreement Amendment, and the Management Employment
Agreements.

“Beneficially Own” has the meaning attributed it in Rules 13d-3 and 13d-5 under
the Exchange Act as in effect on the date of this Agreement; provided that any
Person shall be deemed to Beneficially Own any securities that such Person has
the right to acquire, whether or not such right is exercisable immediately.

“Board” means the board of directors of the Company.

“Business Day” means any day other than a Saturday, Sunday or one on which banks
are authorized or required to close in Dallas, Texas.

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Company Organizational Documents” means (i) the Company’s second amended and
restated certificate of incorporation, as amended and (ii) the Company’s amended
and restated bylaws, each as in effect as of the date of this Agreement.

“Company Plan” means any “employee benefit plan” (within the meaning of ERISA
section 3(3)), “multiemployer plans” (within the meaning of ERISA section
3(37)), and all stock purchase, stock option, phantom stock or other
equity-based plan, severance, employment, collective bargaining,
change-in-control, fringe benefit, bonus, incentive, deferred compensation and
all other employee benefit and compensation plans, agreements, programs,
policies or other arrangements, whether or not subject to ERISA (including any
funding mechanism therefor now in effect or required in the future as a result
of the transactions contemplated by this Agreement or otherwise), whether formal
or informal, written or oral, legally binding or not, under which any Employee
(or any of their dependents) has any present or future right to compensation or
benefits or the Company or its Subsidiaries has had or has any present or future
liability or with respect to which it is otherwise bound.

“Contract” means any contract, agreement, license, note, bond, mortgage,
indenture, commitment, lease or other instrument or obligation, whether written
or oral.



Annex I-1

 

“Control” means the possession, direct or indirect, of the power to direct, or
cause the direction of, the management and policies of a Person, whether through
the ownership of voting securities, voting equity, limited liability company
interests, general partner interests, or voting interests, by contract or
otherwise.

“DGCL” means the General Corporation Law of the State of Delaware.

“Effect” shall have the meaning set forth in the definition of “Material Adverse
Effect.”

“Employee” means each current, former, or retired employee, director or officer
of the Company or any of its Subsidiaries.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“GAAP” means generally accepted accounting principles in the United States.

“Governmental Entity” means any domestic or foreign governmental or regulatory
authority, agency, commission, body, court or other legislative, executive or
judicial governmental entity.

“Indemnification Agreements” means each of the indemnification agreements by and
between the Company and each of the Resigning Directors, each as in effect as of
the date of this Agreement.

“Law” means any federal, state, local or foreign law, statute or ordinance,
common law, or any rule, regulation, judgment, order, writ, injunction, decree,
arbitration award, license or permit of any Governmental Entity.

“Lien” means any pledge, claim, lien, charge, option, right of first refusal,
encumbrance and security interest of any kind or nature whatsoever (including
any limitation on voting, sale, transfer or other disposition or exercise of any
other attribute of ownership).

“Material Adverse Effect” means any event, state of facts, circumstance,
development, change, effect or occurrence (an “Effect”) that (a) is materially
adverse to the financial condition, business, properties, assets, liabilities or
results of operations of the Company and its Subsidiaries taken as a whole, or
(b) is materially adverse to the ability of the Company to consummate the
transactions contemplated by this Agreement; provided, however, that
notwithstanding the foregoing, the term Material Adverse Effect shall not
include any Effect to the extent resulting from factors generally affecting the
industries or markets in which the Company or any of its Subsidiaries operates;
provided, that, the impact of such Effect is not disproportionately adverse to
the Company and its Subsidiaries, taken as a whole, relative to other Persons in
the industries or markets in which the Company or any of its Subsidiaries
operates.

“Person” means any individual, corporation (including not-for-profit), general
or limited partnership, limited liability company, joint venture, estate, trust,
association, organization, Governmental Entity or other entity of any kind or
nature.



Annex I-2

 

“Representatives,” with respect to any Person, means the directors, officers,
employees, investment bankers, financial advisors, attorneys, accountants or
other advisors, agents or representatives of such Person.

“SEC” means the Securities and Exchange Commission.

“Subsidiary,” with respect to any Person, means any Person (whether or not
incorporated) directly or indirectly owned by such first Person or in respect of
which such first Person has the power to vote or control 50% or more of any
class or series of capital shares or other equity interests of such second
Person.

“Transaction Expenses” means all reasonable and documented out-of-pocket
expenses (including without limitation the fees, charges, disbursements and
expenses of financial advisors, accountants, consultants, attorneys and other
advisors) incurred by the Investor and paid to third parties by the Investor in
connection with the transactions contemplated hereby.

“Votes” means the number of votes entitled to be cast generally in the election
of directors to the Board.

“Voting Percentage” of a Person means, as of the date of determination, the
ratio, expressed as a percentage, of (i) the Votes entitled to be cast by the
holders of the Voting Securities Beneficially Owned by such Person to (ii) the
aggregate Votes entitled to be cast by all holders of the then-outstanding
Voting Securities.

“Voting Securities” means, together, (i) the Common Stock, (ii) any class of
capital stock or other securities of the Company other than the Common Stock
that are entitled to vote generally in the election of directors to the Board,
and (iii) any of the securities described in clauses (i) or (ii) of this
definition that a Person has the right to acquire, whether or not such right is
exercisable immediately.



Annex I-3

 

Table of Additional Defined Terms

 

Agreement 1 Basket 15 Cap 15 Closing Date 2 Common Stock 1 Company 1 Company
Financial Statements 7 Company Indemnified Parties 14 Company SEC Documents 7
Computershare 1 DBD 2 Dilution Make-Whole Purchase Price 4 Dilution Make-Whole
Shares 3 Disqualification Event 10 Exchange Act 7 Funds 2 Indemnifying Parties
13 Initial Closing 2 Initial Closing Purchase Price 2 Initial Closing Shares 2
Initial Closing Transaction Expenses 14 Investor 1 Investor Covered Persons 11
Investor Indemnified Parties 14 Issuer Covered Person 10 Issuer Covered Persons
10 Losses 14 Management Employment Agreements 1 Material Contract 9 Prospectus 3
Registration Statement 1 Resigning Directors 12 Rights Agreement Amendment 1
Rights Offering 1 Securities Act 7 Shares 4 Stockholders’ Agreement 1 Subsequent
Closing 4 Subsequent Closing Notice 3 Voting Agreement Termination 1

 



Annex I-4

